     CASE 0:13-cr-00093-DWF-FLN Document 103 Filed 08/19/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                              Criminal No. 13-93 (DWF/FLN-1)

                    Plaintiff,

v.                                                                  MEMORANDUM
                                                               OPINION AND ORDER
Paul McCurry,

                    Defendant.



Paul McCurry, Pro Se

Amber M. Brennan, Assistant United States Attorney, United States Attorney’s Office,
counsel for the Government.


                                  INTRODUCTION

      This matter is before the Court upon Defendant Paul McCurry’s (“McCurry”) self-

styled motion to reduce his sentence.1 (Doc. No. 97 (“Motion”).) The Government

opposes McCurry’s Motion. (Doc. No. 101). For the reasons set forth below, the Court

respectfully denies McCurry’s motion.


1
        McCurry also submitted a letter, largely similar to his Motion, further explaining
his request for relief. (Doc. No. 100 (“Letter”).) Both McCurry’s Motion and Letter cite
the Supreme Court’s holding in Rehaif v. United States, 139 S.Ct. 2191 (2019) as grounds
for a sentence reduction. (Motion at 1; Letter at 1.) While McMurry does not cite a
specific statute to support his Motion, the Court grants deference to him as a pro se
litigant and construes it pursuant to 28 U.S.C. § 2255 as a request to vacate and correct
his sentence. “A document filed pro se is to be liberally construed.” United States v.
Sellner, 773 F.3d 927, 932 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94
(2007) (per curiam) (internal quotation marks and citation omitted)).
     CASE 0:13-cr-00093-DWF-FLN Document 103 Filed 08/19/20 Page 2 of 6




                                     BACKGROUND

       On October 23, 2015, this Court sentenced McCurry to 180 months’ imprisonment

to be followed by five years of supervised release pursuant to his plea of guilty to

possessing a firearm as a convicted felon. (Doc. No. 62.) McCurry’s sentence was

enhanced under the Armed Career Criminal Act (“ACCA”) pursuant to 18 U.S.C.

§ 924(e) after the Court determined that he had three prior convictions for qualifying

violent felonies.2 (Doc. No. 63, Sec. I, B.3.)

       McCurry appealed the sentence of this Court; however, the Eighth Circuit

affirmed his sentence on August 9, 2016. United States v. McCurry, 832 F.3d 842 (8th

Cir. 2016). The Supreme Court denied McCurry’s petition for a writ of certiorari on

February 21, 2017. (Doc. No. 77.) Nine months later, McCurry timely filed a motion

under 28 U.S.C. § 2255 to vacate and correct his sentence on the grounds that his two

aggravated robbery convictions did not count as ACCA predicates.3 (Doc. No. 79.)


2
        Specifically, McCurry’s criminal history includes a 2005 conviction for First
Degree Aggravated Robbery, in violation of Minn. Stat. § 609.245 subd. 1, a 2005
conviction for Attempted First Degree Aggravated Robbery, also in violation of Minn.
Stat. § 609.245. subd. 1, and a 2007 conviction for Domestic Assault by Strangulation, in
violation of Minn. Stat. § 609.2247 subd. 2. (Presentence Investigation Report ¶¶ 38, 39,
43; see also Doc. No. 79 at 4.)
3
       The same day, McCurry filed a motion to stay his § 2255 proceedings because
several cases addressing whether Minnesota’s robbery statute met the ACCA’s definition
of a violent felony were pending before the Eighth Circuit and a controlling decision in
one of those cases could have favorably affected his matter. (Doc. No. 80.)

       In January and April 2018, the Eighth Circuit held that the Minnesota simple
robbery statute—and therefore necessarily including McCurry’s crime of Minnesota First
Degree Aggravated Robbery—qualified as a predicate offense under the ACCA. United
States v. Libby, 880 F.3d 1011 (8th Cir. 2018); United States v. Pettis, 888 F.3d 962 (8th

                                             2
     CASE 0:13-cr-00093-DWF-FLN Document 103 Filed 08/19/20 Page 3 of 6




Citing several Eighth Circuit decisions which made clear that the Minnesota robbery

statute in question required as an element a level of force that met the definition of a

violent felony under the ACCA, the Court concluded that the contested prior convictions

qualified as violent felonies under the ACCA and denied his § 2255 motion. (Doc. No. 93

(citing Taylor v. United States, 926 F. 3d 939 (8th Cir. 2019), United States v. Pettis, 139

S. Ct. 1258 (2019) (denying certiorari of case below)); see also United States v. Pittman,

2019 WL 3451696, at *1 (8th Cir. July 31, 2019), United States v. Williams, 926 F.3d

966 (8th Cir. 2019), United States v. Robinson, 925 F.3d 997 (8th Cir. 2019) (construing

the identical force clause of the United States Sentencing Guidelines)).)

       McCurry now moves for a reduction in sentence based on the Supreme Court’s

holding in Rehaif v. United States, 139 S.Ct. 2191 (2019).4 (Motion at 1.) McCurry




Cir. 2018). Consequently, the Government argued that McCurry’s § 2255 motion should
be dismissed. (Doc. No. 84.) On May 18, 2018, McCurry filed a second motion to stay
his § 2255 proceedings predicated on the Supreme Court’s decision to grant a petition for
writ of certiorari in Stokeling v. United States, 138 S. Ct. 1438 (Apr. 2, 2018), a case
which involved a Florida robbery statute (worded similarly to the Minnesota statute) and
whether it qualified as an ACCA predicate. (Doc. No. 85.) The Court found that because
there was a substantial likelihood that Stokeling would affect and influence the analysis
of the Minnesota robbery statute under the ACCA, an additional stay was warranted.
(Doc. No. 89.)

       The Court denied McCurry’s third motion to stay following the Supreme Court’s
Stokeling opinion and a series of opinions issued by the Eighth Circuit that clarified the
issues in McCurry’s § 2255 motion. (Doc. No. 93).
4
       In Rehaif, the Supreme Court held that to convict a felon or other prohibited
person of possession of a firearm under 18 U.S.C. § 922, the Government must prove
both that the defendant had knowledge that the firearm was in his possession, and that he
knew of his prohibited status at the time he possessed the firearm. 131 S. Ct. at 2200.


                                              3
     CASE 0:13-cr-00093-DWF-FLN Document 103 Filed 08/19/20 Page 4 of 6




argues that because Rehaif requires a defendant’s knowledge of his status as an element

of a § 922(g) offense, this Court should reduce his 15-year sentence. (Id.)

                                      DISCUSSION

       Under 28 U.S.C. § 2255, a prisoner “may move the court which imposed [his]

sentence to vacate, set aside, or correct the sentence.” 28 U.S.C. § 2255(a). In making

such a motion, a § 2255 action requires a prisoner to show that he or she is entitled to

such extraordinary relief because:

              [T]he sentence was imposed in violation of the Constitution
              or laws of the United States, or that the court was without
              jurisdiction to impose such sentence, or that the sentence was
              in excess of the maximum authorized by law, or is otherwise
              subject to collateral attack . . .

Id. If the court finds such a defect in sentencing, “the court shall vacate and set the

judgment aside and shall discharge the prisoner or resentence him or grant a new trial or

correct the sentence as may appear appropriate.” 28 U.S.C. § 2255(b). After filing an

initial § 2255 action:

              A second or successive motion must be certified as provided
              in section 2244 by a panel of the appropriate court of appeals
              to contain—

              (1) newly discovered evidence that, if proven and viewed in
              light of the evidence as a whole, would be sufficient to
              establish by clear and convincing evidence that no reasonable
              factfinder would have found the movant guilty of the offense;
              or
              (2) a new rule of constitutional law, made retroactive to cases
              on collateral review by the Supreme Court, that was
              previously unavailable.




                                             4
     CASE 0:13-cr-00093-DWF-FLN Document 103 Filed 08/19/20 Page 5 of 6




28 U.S.C. § 2255(h). Without appellate authorization, the district court lacks jurisdiction

to consider a successive habeas motion. Burton v. Stewart, 549 U.S. 147, 153 (2007).

       Here, McCurry previously filed a § 2255 motion that was denied. (See Doc.

Nos. 79, 93). The record does not reflect that he has obtained the required authorization

from the Eighth Circuit Court of Appeals to file a second or successive § 2255 motion.5

Accordingly, McCurry’s Motion is respectfully denied because the Court lacks

jurisdiction to consider it.6 Burton, 549 U.S. at 153.

                                     CONCLUSION

       For the reasons set forth above, the Court respectfully denies McCurry’s Motion.

In short, because McCurry has failed to obtain the required authorization from the Eighth

Circuit to file a second or successive § 2255 motion, this Court lacks jurisdiction to

5
        Further, the Rehaif decision is unlikely to provide a basis for successive §2255
relief because while it interprets a statute, it does not announce a new constitutional rule.
See, e.g., In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (finding that Rehaif did
not provide a new rule of Constitutional law, and even if it did, it was not made
retroactive by the Supreme Court); see also Khamisi-El v. United States, 800 F. App’x
344, 2020 WL 398520, at *4 (6th Cir. Jan. 23, 2020) (stating “Rehaif is a matter of
statutory interpretation, not a ‘new rule of constitutional law.’”); In re Sampson, 954 F.3d
159, 161-62 (3d Cir. Mar. 25, 2020) (finding that a defendant could not receive
permission to file a second or successive section 2255 petition for a Rehaif issue because
Rehaif is not a new rule of constitutional law under section 2255(h), and noting that even
if Rehaif were grounded in constitutional law, it had not been made retroactive by the
Supreme Court).
6
        To the extent that McCurry’s Motion may be construed as anything other than a
request for relief pursuant to § 2255, the Eighth Circuit has consistently held that
defendants “may not bypass the authorization requirement of 28 U.S.C. § 2244(b)(3) for
filing a second or successive § 2254 or § 2255 action by purporting to invoke some other
procedure.” United States v. Lambros, 404 F.3d 1034, 1036 (8th Cir. 2005); see also
United States v. Patton, 309 F.3d 1093 (8th Cir. 2002) (collecting cases); Boyd v. United
States, 304 F.3d 813, 824 (8th Cir. 2002).


                                              5
       CASE 0:13-cr-00093-DWF-FLN Document 103 Filed 08/19/20 Page 6 of 6




consider it. Notwithstanding, Rehaif is unlikely to provide a basis for successive § 2255

relief because it is a matter of statutory interpretation, not a new rule of constitutional

law.

                                           ORDER

        Based upon the presentations and submissions of the parties, the Court having

carefully reviewed the entire procedural history and record in this matter, and the Court

being otherwise dully advised in the premises, the Court hereby enters IT IS HEREBY

ORDERED that Defendant Paul McCurry’s self-styled Motion to Reduce Sentence

(Doc. No. [97]) is respectfully DENIED.


Date: August 19, 2020                              s/Donovan W. Frank
                                                   DONOVAN W. FRANK
                                                   United States District Judge




                                               6
